                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:13-cv-00154-MOC
                                  (5:01-cr-5-RLV)

STACEY LERELL NEWMONES,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                        MEMORANDUM OF
                                    )                        DECISION AND ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s Petition for Relief under 28 U.S.C. §

2241 [Doc. 1] and on the Government’s Response to the petition. [Doc. 19]. Petitioner is

represented by Ann Hester of the Federal Defenders of Western North Carolina.

I.      FACTUAL BACKGROUND

        In January 2002, Petitioner Stacey Lerell Newmones (“Petitioner”) pleaded guilty to

conspiracy to possess with intent to distribute powder and crack cocaine and possession with intent

to distribute marijuana in violation of 21 U.S.C. § 841 and 21 U.S.C. 846, respectively. [Criminal

Case No. 5:01-cr-5 (“CR”), Doc. 3: Indictment; Doc. 383]. Petitioner was an upper-level

distributor of powder and crack cocaine with the conspiracy and stipulated in his plea agreement

that more than 1.5 kilograms of crack cocaine was reasonably foreseeable to him during his

participation in the conspiracy offense. [CR Docs. 383 at 2, 721 at ¶ 32]. The United States

notified the Petitioner and the Court in accordance with 21 U.S.C. § 851 that it intended to seek an

enhanced penalty based on Petitioner’s prior convictions for “felony drug offenses.” [CR Doc.

125].
       Prior to sentencing, the probation officer completed a Presentence Report (“PSR”), in

which the probation officer calculated a preliminary Sentencing Guideline range of imprisonment

of between 210 and 262 months in prison. This range was based on a total offense level of 35 and

a criminal-history category of III. [CR Doc. 721, ¶ 88]. The probation officer also noted that

Petitioner was subject to a statutory mandatory-minimum sentence of life in prison because he had

previously been convicted of two felony drug offenses. [Id.]. This Court adopted the probation

officer’s Guidelines calculations but found that Petitioner had only been previously convicted one

felony drug offense. [CR Doc. 552 at 6]. In accordance with 21 U.S.C. § 841(b)(1)(A), based on

Petitioner’s prior conviction of a felony drug offense, the Court sentenced Petitioner to 240 months

in prison and to 10 years of supervised release. [CR Doc. 552 at 2-3]; 21 U.S.C. § 841(b)(1)(A).

Petitioner did not appeal this Judgment. He filed a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255, which the Court denied in August 2005. [Civil Case No. 5:03-cv-85,

Docs. 1, 13]. In July 2012, Petitioner filed a second § 2255 motion to vacate, which the Court

denied as an unauthorized second or successive petition. [Civil Case No. 5:12-cv-102, Docs. 1,

3].

       Then, on November 13, 2012, Petitioner filed the motion currently before the Court under

28 U.S.C. § 2241, seeking relief from his 20-year mandatory-minimum sentence under United

States v. Simmons, 649 F.3d 237 (4th Circ. 2011) (en banc). This case was held in abeyance

awaiting the decisions of the United States Supreme Court in United States v. Surratt, No. 14-

6851, and then in United States v. Wheeler, No. 16-6073. [Docs. 6, 16]. On May 1, 2019, after

Wheeler was decided and the stay lifted, the Government responded to the petition, agreeing with

Petitioner that his sentence should be vacated and that this Court should enter an amended

judgment. [Doc. 19].



                                                 2
II.     STANDARD OF REVIEW

        Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings, sentencing courts

are directed to promptly examine motions to vacate, along with “any attached exhibits and the

record of prior proceedings” in order to determine whether a petitioner is entitled to any relief.

After having considered the record in this matter, and because the Government concedes that

Petitioner is entitled to relief, the Court finds that this matter can be resolved without an evidentiary

hearing. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        Section 2255 is generally the proper means of collaterally attacking the validity of a federal

conviction or sentence. In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997) (en banc). By contrast,

Section 2241 is a means of attacking the way a sentence is executed. Tolliver v. Dobre, 211 F.3d

876, 877 (5th Cir. 2000). The Fourth Circuit recognized in In re Jones, 226 F.3d 328 (4th Cir.

2000), however, that where Section 2255 is inadequate or ineffective to test the legal validity of a

petitioner’s conviction, the “savings clause” of Section 2255 permits a petitioner to seek relief

under Section 2241. In re Jones, 226 F.3d at 333. While the savings clause can be invoked to

permit Section 2241 relief where Section 2255 is inadequate or ineffective, it only applies to permit

such relief, when (1) at the time of conviction, settled law of the Fourth Circuit or the Supreme

Court established the legality of the conviction; (2) subsequent to the prisoner’s direct appeal and

first Section 2255 motion, the substantive law changed such that the conduct of which the prisoner

was convicted is deemed not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping

provisions of Section 2255 because the new rule is not one of constitutional law. Rice v. Rivera,

617 F.3d 802, 807 (4th Cir. 2010). Here, the parties and the Court agree that Petitioner properly

seeks relief under Section 2241.



                                                   3
       Title 21, section 851 provides for enhanced sentences based on any prior “felony drug

offense.” Section 802(44) defines that term as “an offense that is punishable by imprisonment for

more than one year under [any state or federal law relating to narcotics or marijuana].” In

Simmons, the Fourth Circuit held that an offense qualifies as a “felony drug offense” for purposes

of § 841(b)(1), and is punishable by more than one year in prison, only if the defendant could have

received a sentence of more than one year in prison, overturning its earlier decisions in United

States v. Jones, 195 F.3d 205 (4th Cir. 1999), and United States v. Harp, 406 F.3d 242 (4th Cir.

2005). In Jones and Harp, the Fourth Circuit had held that offense is punishable by more than one

year in prison if any defendant could receive a term of imprisonment of more than one year upon

conviction for that offense. See Simmons, 649 F.3d at 247. In Simmons, the Fourth Circuit held

that, for a prior felony conviction to serve as a predicate offense, the individual defendant must

have been convicted of an offense for which that defendant could be sentenced to a term exceeding

one year. Simmons, 649 F.3d at 243.

       Here, the Court enhanced Petitioner’s sentence based on his prior convictions for

possession with intent to sell and deliver marijuana under N.C. Gen. Stat. § 90-95(a). Petitioner

received a sentence of 6 to 8 months. Under the North Carolina Structure Sentencing Act, N.C.

Gen. Stat. § 15A-1340.17(c) and (d), Petitioner could not have received a sentence of more than

one year. As such, although Jones and Harp were good law at the time of this Court sentenced

Petitioner, Simmons decided that Petitioner’s prior conviction was not a “felony drug offense” for

purposes of 21 U.S.C. § 841(b)(1) because it was not punishable by more than one year in prison.

       The Government also concedes that Petitioner is entitled to relief from his sentence under

§ 2241 because of the erroneous application of a mandatory minimum. In United States v.

Wheeler, the Fourth Circuit held that a defendant (1) whose sentence was affected by application



                                                4
of a mandatory-minimum term of imprisonment that Simmons later held should not have applied

and (2) whose motion to vacate would be a second or successive motion to vacate may obtain

sentencing relief under § 2241. 886 F.3d 415, 429, 433-34 (4th Cir. 2018). Petitioner was subject

to a statutory mandatory minimum of 20 years in prison and 10 years of supervised release based

on a prior conviction that no longer constitutes a “felony drug offense” and cannot support an

enhancement under 21 U.S.C. § 841(b)(1)(A). Without the prior “felony drug offense” conviction,

Petitioner would have been subject to a statutory mandatory-minimum term of 10 years in prison

and 5 years of supervised release and a mandatory Guidelines range of between 210 and 262

months in prison. As such, Petitioner is entitled to sentencing relief under Wheeler.

       Petitioner is currently set to be released from his custodial term of imprisonment on January

13, 2020. Because Petitioner is entitled to relief under Section 2241, the Court will grant the

Section 2241 petition and vacate Petitioner’s conviction under 21 U.S.C. §§ 841, 846. The Court

will also, therefore, amend Petitioner’s judgment, sentencing Petitioner to time served and

reducing Petitioner’s term of supervised release from 10 years to five years.

IV.    CONCLUSION

       In sum, for the reasons stated herein, the Court grants Petitioner’s Section 2241 petition.

       IT IS THEREFORE ORDERED that:

       (1)     Petitioner’s petition under 28 U.S.C. § 2241 [Doc. 1] is GRANTED and

               Petitioner’s conviction is hereby VACATED;

       (2)     Inasmuch as Petitioner’s conviction has been vacated, his custodial sentence is

               AMENDED to time served and his term of supervised release is AMENDED from

               10 years to five years.

       (3)     Petitioner is ORDERED released from the custody of the United States Bureau of



                                                5
                             Prisons and/or the custody of the U.S. Marshals Service;

                       (3)   To allow the Bureau of Prisons/United States Marshal/Pretrial Service adequate

                             time, such are allowed up to ten days to comply with this order.

                       (4)   The Clerk of Court will certify copies of this Order to the U.S. Bureau of Prisons,

                             U.S. Marshals Service, and the U.S. Probation and Pretrial Services Office.

                       IT IS SO ORDERED.



Signed: May 15, 2019




                                                              6
